Citation Nr: 1107503	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  01-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 




INTRODUCTION

The Veteran had active service from March 1965 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
October 2004, the Veteran had an informal conference with a 
Decision Review Officer (DRO) at the RO.  These matters were 
remanded in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center.  VA will notify the Veteran if further action is 
required.


REMAND

Unfortunately the Board finds that further development on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.

In October 2010, a VHA medical opinion was associated with the 
record in this case.  In an October 2010 letter, the Veteran was 
furnished a copy of the opinion and was advised that he had 60 
days to submit additional evidence or argument in response.  38 
C.F.R. §§ 20.901, 20.903 (2010).  The Board also explained in 
said correspondence that the Veteran had the right to have newly 
submitted argument and/or evidence considered by the RO for 
review and for issuance of a supplemental statement of the case 
(SSOC) or, in the alternative, he could waive in writing his 
right to initial RO consideration of any new evidence and/or 
argument he submitted, and request that the Board proceed with 
adjudication of his appeal without remanding his case to the RO.

In December 2010, the Veteran submitted additional argument that 
responded to the findings in the VHA opinion.  He specifically 
indicated on his December 2010 Medical Opinion Response Form that 
he wanted his case remanded to the RO for review of the newly 
submitted evidence.  

In Padgett v. Nicholson, 19 Vet. App. 84 (2005), the United 
States Court of Appeals for Veterans Claims (Court) found that 
the Board has the authority to obtain and consider expert medical 
opinions in compliance with 38 U.S.C.A. § 7109(a) without 
remanding the case for initial RO consideration of such evidence, 
and without obtaining a waiver of such consideration from the 
appellant.  However, under 38 C.F.R. § 20.1304(c), additional 
pertinent evidence must be referred to the AOJ if such evidence 
is not accompanied by a waiver of AOJ jurisdiction.   

In the present case, the Veteran has specifically asked to have 
his case remanded, and has declined to provide a waiver of his 
right to have the RO review in the first instance the additional 
lay evidence he submitted in December 2010.  Thus, the Board must 
remand this case to the RO for initial consideration of the newly 
submitted evidence and the issuance of a SSOC reflecting such 
consideration with respect to the issues on appeal. 

Accordingly, the case is REMANDED for the following action:

The AMC/RO should re-adjudicate the issues on 
appeal, with consideration of all evidence 
obtained since the issuance of the SSOC in 
May 2010.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate SSOC and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


